Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
Claims 2-9, preamble of each, “A self-adhering” should read “The self-adhering”.
Claims 11-17 and 19-20, preamble of each, “A water-resistant” should read “The water-resistant”.
Claim 3, line 2, “said pressure sensitive adhesive” should read “said permeable pressure sensitive adhesive”; line 3, “the slip sheet” should read “the silicon slip sheet”; line 3, “pressure sensitive adhesive” should read “said permeable pressure sensitive adhesive”; and line 4, “substrate” should read “said substrate”.
Claim 4, line 2, “said pressure sensitive adhesive” should read “said permeable pressure sensitive adhesive”; and line 3, “said adhesive” should read “said permeable pressure sensitive adhesive”.
Claims 5-7 and 9, line 2 of each
Claim 10, line 4, Claim 12, line 2 and Claim 13, lines 3-4, “said acrylate coating” should read “said permeable acrylate coating”.
Claim 13, lines 2 and 3, “said permeable copolymer acrylate adhesive” and “said permeable acrylate adhesive” should each read “said pressure sensitive permeable copolymer acrylate adhesive”.
Claim 14, line 2, and Claim 16, line 2, “said coating” should read “said permeable acrylate coating”.
Claim 17, line 2, “said permeable pressure sensitive adhesive” should read “said pressure sensitive permeable copolymer acrylate adhesive”.
Claim 18, line 3, “said polyester substrate” should read “said substrate of vapor permeable polyester”; lines 3-4, “said vapor permeable acrylate coating” should read “said vapor permeable solvent free acrylate coating”; and line 6, “said acrylate coating” should read “said vapor permeable solvent free acrylate coating”.
Claim 19, line 2, “said solvent free acrylate coating” should read “said vapor permeable solvent free acrylate coating”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not further limit Claim 10, on which it is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Russel (WO 2009/127819 A1) in view of Avramidis et al. (US 2002/0037956 A1).
Regarding Claims 1 and 6-7, Russell discloses a self-adhesive permeable membrane sheet for use in a building structure, comprising a permeable pressure-sensitive adhesive attached to a permeable membrane sheet (Abstract). The self-adhesive permeable membrane sheet is vapor permeable (pg 4, lines 1-2) and may be an air barrier (pg 5, lines 15-17). Russell further discloses the membrane sheet material (i.e. substrate) may be a plastic material such as polyester (pg 10, lines 7-12; pg 11, lines 8-10; pg 16, line 1) and that the membrane may be coated with a polymeric coating and that the inclusion of 
Russel further discloses that the self-adhesive aspect allows the membrane sheet to be applied without mechanical fixings such as nails or screws, which would otherwise allow the leakage of liquid water, and that the self-adhesive permeable membrane sheet provides a seal against liquid water  (i.e. water resistive) (pg 14, lines 8-11 and 16-19).
Russel does not disclose the polymeric coating on the membrane sheet having a principle polymer of butyl acrylate ranging from about 30-100 wt% or a solids content of 15-30%.
Avramidis discloses a latex polymer comprising 60-100 wt% acrylic monomers (para 0015) such as butyl acrylate (para 0014, lines 26-27), with a solids content of 25-75% (para 0031, lines 1-3). Avramidis discloses the latex polymer has improved tack, which makes it useful for bonding coverings such as rooming material (para 0034).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russel to incorporate the teachings of Avramidis to produce the self-adhesive permeable membrane sheet using the latex polymer of Avramidis as the acrylic (i.e. UV 
While Russell in view of Avramidis discloses the self-adhesive permeable membrane sheet is used as a roofing material (Russell pg 13, lines 1-4; Avramidis para 0034), there is no explicit disclosure of it being an underlayment for flat and low sloped roofs having a slope angle of 5° or less as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Russell in view of Avramidis disclose self-adhesive permeable membrane sheet as presently claimed, it is clear that the self-adhesive permeable membrane sheet would be capable of performing the intended use, i.e. being an underlayment for flat and low sloped roofs having a slope angle of 5° or less, presently claimed as required in the above cited portion .
Claims 2, 5, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Avramidis as applied to Claim 1 above, and further in view of Bess et al. (US 2016/0024782 A1).
Regarding Claim 2, Russell in view of Avramidis discloses all the limitations of the present invention according to Claim 1 above. Russell in view of Avramidis does not disclose the permeability of the self-adhesive permeable membrane sheet.
Bess discloses a polyester membrane with a polyacrylic coating on one side and a coated pressure sensitive adhesive coating on the other side (abstract). Bess discloses the composite structure should have a high vapor permeability of 40-50 perms to allow vapor to escape while being water resistant (para 0023).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russell in view of Avramidis to incorporate the teachings of Bess, to produce the self-adhesive permeable membrane sheet having a permeability of 40-50 perms. Doing so would allow vapor to escape while being water resistant.
Regarding Claim 5, Russell in view of Avramidis discloses all the limitations of the present invention according to Claim 1 above and Russell in view of Avramidis and Bess discloses all the limitations according to Claim 2 above. Russell in view of Avramidis (and Bess) does not disclose the permeability of the butyl acrylate coating.
While there is no disclosure that the butyl acrylate coating of Russell in view of Avramidis and Bess has a permeability as presently claimed, given that Russell in view of Avramidis and Bess disclose the overall composite having a permeability of 40-50 perms, it is clear that the butyl acrylate coating would inherently satisfy permeability as claimed.
Alternatively, while there is no disclosure that the butyl acrylate coating of Russell in view of Avramidis has a permeability as presently claimed, given that Russell in view of Avramidis discloses butyl acrylate coating identical to that used in the present invention, including amount of principle polymer butyl acrylate, it is clear that the butyl acrylate coating would inherently possess permeability identical to that claimed.
Regarding Claims 10-12 and 15-16, Russell discloses a self-adhesive permeable membrane sheet for use in a building structure, comprising a permeable pressure-sensitive adhesive attached to a permeable membrane sheet 
Russel further discloses that the self-adhesive aspect allows the membrane sheet to be applied without mechanical fixings such as nails or screws, which would otherwise allow the leakage of liquid water, and that the self-adhesive permeable membrane sheet provides a seal against liquid water  (i.e. water resistive) (pg 14, lines 8-11 and 16-19).
Russell further discloses the permeable membrane sheet is monolithic (i.e. single ply) (pg 10, line 7), and that the permeable pressure-sensitive adhesive is acrylic based (pg 6, lines 20-22).
Russel does not disclose the polymeric coating on the membrane sheet having a principle polymer of butyl acrylate ranging from about 30-100 wt% or a solids content of 15-30%.
Avramidis discloses a latex polymer comprising 60-100 wt% acrylic monomers (para 0015) such as butyl acrylate (para 0014, lines 26-27), with a solids content of 25-75% (para 0031, lines 1-3). Avramidis discloses the latex polymer has improved tack, which makes it useful for bonding coverings such as rooming material (para 0034).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russel to incorporate the teachings of Avramidis to produce the self-adhesive permeable membrane sheet using the latex polymer of Avramidis as the acrylic (i.e. UV resistant) polymer coating. Doing so would improve the tack of the coating material bonding the layers of the roofing material.
Russell in view of Avramidis does not disclose the permeability of the self-adhesive permeable membrane sheet.
Bess discloses a polyester membrane with a polyacrylic coating on one side and a coated pressure sensitive adhesive coating on the other side (abstract). Bess discloses the composite structure should have a high vapor permeability of 40-50 perms to allow vapor to escape while being water resistant.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russell in view of 
While Russell in view of Avramidis and Bess discloses the self-adhesive permeable membrane sheet is used as a roofing material (Russell pg 13, lines 1-4; Avramidis para 0034), there is no explicit disclosure of it being for flat and low sloped roofs having a slope angle of 5° or less as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Russell in view of Avramidis and Bess discloses self-adhesive permeable membrane sheet as presently claimed, it is clear that the self-adhesive permeable membrane sheet would be capable of performing the intended use, i.e. being for flat and low sloped roofs having a 
Regarding Claims 13 and 17, Russell in view of Avramidis and Bess discloses all the limitations of the present invention according to Claim 10 above. Russell further discloses a backing of siliconized release paper covering the adhesive layer before use (pg 12, lines 26-30).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Avramidis as applied to claim 1 above, and further in view of Widenbrant et al. (US 2018/0237662 A1).
Regarding Claim 3, Russel in view of Avramidis discloses all the limitations of the present invention according to Claim 1 above. Russel further discloses a backing of siliconized release paper covering the adhesive layer before use (pg 12, lines 26-30).
Russel in view of Avramidis does not disclose the pressure sensitive adhesive being solvent free.
Widenbrant discloses pressure sensitive adhesive for self-adhering articles (0095) used for architectural structures which is water vapor permeable (para 0096, lines 1-4), wherein the pressure sensitive adhesive is solventless (para 0097, 
It would have been obvious to a person having ordinary skill in the art to modify Russel in view of Avramidis to incorporate the teachings of Widenbrant to produce the self-adhesive permeable membrane sheet using the solventless pressure sensitive adhesive of Widenbrant. Doing so would produce an adhesive product having aggressive and permanent tack, adherence with no more than finger pressure, sufficient ability to hold onto an adherend, and sufficient cohesive strength to be cleanly removable from the adherend.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Avramidis as applied to claim 1 above, and further in view of Amthor et al. (US 2011/0312240 A1).
Regarding Claim 4,
Amthor discloses a pressure sensitive adhesive (0200) comprising a binder composition (0021) comprising polymer (0026) made from monomers including butyl acrylate (0037; 0045, line 10) where the adhesive has a solids content of 45-80% (0193). The adhesive is used in architectural coating material, i.e., to coat buildings or parts of buildings (0185), and has very good adhesive properties, in particular a good adhesion to the substrates to be bonded, and a high cohesion (internal strength in the layer of adhesive), and it is easy to handle and has good processing properties (para 0204, lines 1-5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russel in view of Avramidis to incorporate the teachings of Amthor to produce the self-adhesive permeable membrane sheet using the pressure-sensitive adhesive of Amthor. Doing so would produce and adhesive product with very good adhesive properties, in particular a good adhesion to the substrates to be bonded, and a high cohesion, that is easy to handle and has good processing properties.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Avramidis as applied to claim 1 above, and further in view of Giron et al. (US 2015/0136207 A1).
Regarding Claim 8, Russel in view of Avramidis discloses all the limitations of the present invention according to Claim 1 above. Russel in view of Avramidis does not disclose the polyester membrane having a thickness from about 180 mils to about 220 mils with a permeability ranging from 65 perms to about 80 perms.
Giron discloses a polyester substrate for roofing with a thickness of 0.7 mm to 25 mm ( 27.5-984 mils) which provides stability to the roofing material (para 0028).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russell in view of Avramidis to incorporate the teachings of Giron to produce the self-adhesive permeable membrane sheet using the polyester substrate of Giron which would provide stability to the self-adhesive permeable membrane sheet.
While there is no disclosure that the polyester substrate of Russell in view of Avramidis, Bess, and Giron has a permeability as presently claimed, given that Russell in view of Avramidis, Bess, and Giron discloses a polyester substrate identical to that used in the present invention, including thickness, it is clear that the polyester substrate would inherently possess permeability identical to that claimed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Avramidis as applied to claim 1 above, and further in view of Peng et al. (US 2012/0244340 A1).
Regarding Claim 9, Russel in view of Avramidis discloses all the limitations of the present invention according to Claim 1 above. Russel in view of Avramidis does not disclose the permeable polymer coating contains carbon black.
Peng discloses a multilayered membrane (abstract) for flat or low sloped roofs (para 003) wherein carbon black can be used as a stabilizer, reinforce, and/or pigment in polymeric components (paras 0077-0078).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russell in view of Avramidis to incorporate the teachings of Peng to produce the self-adhesive permeable membrane sheet wherein the polymer coating contains carbon black, which would act as a stabilizer, reinforce, and/or pigment.
Claims 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Avramidis and Bess as applied to claim 10 above, and further in view of Peng.
Regarding Claim 14, Russell in view of Avramidis and Bess discloses all the limitations of the current invention according to Claim 10 above. Russel in view of Avramidis and Bess does not disclose the polymer coating contains carbon black.
Peng discloses a multilayered membrane (abstract) for flat or low sloped roofs (para 003) wherein carbon black can be used as a stabilizer, reinforce, and/or pigment in polymeric components (paras 0077-0078).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russell in view of Avramidis and Bess to incorporate the teachings of Peng to produce the self-adhesive permeable membrane sheet wherein the polymer coating contains carbon black, which would act as a stabilizer, reinforce, and/or pigment.
Regarding Claim 18, Russell discloses a self-adhesive permeable membrane sheet for use in a building structure, comprising a permeable pressure-sensitive adhesive attached to a permeable membrane sheet (Abstract). The self-adhesive permeable membrane sheet is vapor permeable (pg 4, lines 1-2) and may be an air barrier (pg 5, lines 15-17). Russell further discloses the membrane sheet material (i.e. substrate) may be a plastic material such as polyester (pg 10, lines 7-12; pg 11, lines 8-10; pg 16, line 1) and that the membrane may be coated with a polymeric coating and that the inclusion of acrylics would impart UV resistance 
Russel further discloses that the self-adhesive aspect allows the membrane sheet to be applied without mechanical fixings such as nails or screws, which would otherwise allow the leakage of liquid water, and that the self-adhesive permeable membrane sheet provides a seal against liquid water  (i.e. water resistive) (pg 14, lines 8-11 and 16-19).
Russell further discloses the permeable pressure-sensitive adhesive is acrylic based (pg 6, lines 20-22).
Russel does not disclose the polymeric coating on the membrane sheet having a principle polymer of butyl acrylate.
Avramidis discloses a latex polymer comprising 60-100 wt% acrylic monomers (para 0015) such as butyl acrylate (para 0014, lines 26-27). Avramidis discloses the latex polymer has improved tack, which makes it useful for bonding coverings such as rooming material (para 0034).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russel to incorporate the teachings of Avramidis to produce the self-adhesive permeable membrane sheet using the latex polymer of Avramidis as the acrylic (i.e. UV 
Russell in view of Avramidis does not disclose the permeability of the self-adhesive permeable membrane sheet.
Bess discloses a polyester membrane with a polyacrylic coating on one side and a coated pressure sensitive adhesive coating on the other side (abstract). Bess discloses the composite structure should have a high vapor permeability of 40-50 perms to allow vapor to escape while being water resistant.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russell in view of Avramidis to incorporate the teachings of Bess, to produce the self-adhesive permeable membrane sheet having a permeability of 40-50 perms. Doing so would allow vapor to escape while being water resistant.
Russell in view of Avramidis and Bess does not disclose the polymeric coating contains carbon black.
Peng discloses a multilayered membrane (abstract) for flat or low sloped roofs (para 003) wherein carbon black can be used as a stabilizer, reinforce, and/or pigment in polymeric components (paras 0077-0078).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Russell in view of Avramidis and Bess to incorporate the teachings of Peng to produce the self-adhesive permeable membrane sheet wherein the polymer coating contains carbon black, which would act as a stabilizer, reinforce, and/or pigment.
While Russell in view of Avramidis, Bess, and Peng discloses the self-adhesive permeable membrane sheet is used as a roofing material (Russell pg 13, lines 1-4; Avramidis para 0034), there is no explicit disclosure of it being for flat roofs as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Russell in view of Avramidis, Bess, and Peng discloses self-adhesive permeable membrane sheet as presently claimed, it 
Although there is no disclosure in Russell in view of Avramidis, Bess, and Peng that the acrylic polymer coating is solvent free, given that in the claimed product, i.e. roofing membrane laminate, there will be no solvent present, it is the examiner’s position that the roofing membrane of Russell in view of Avramidis, Bess, and Peng will be indistinguishable from the roofing membrane of the present claims and therefore, the prior art meets claim 18.
Regarding Claim 19, Russell in view of Avramidis, Bess, and Peng discloses all the limitations of the present invention according to Claim 18 above. Although there is no explicit disclosure in Russell of the thickness of the acrylic coating, Russell discloses adding such coating to improve performance (page 10, lines 14-18). Therefore, it would have been obvious to one of ordinary skill in the art to control the thickness of the acrylic coating in Russell in order to produce a permeable membrane sheet with the desired properties.
Regarding Claim 20, Russell in view of Avramidis, Bess, and Peng discloses all the limitations of the present invention according to Claim 18 above. While 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787